Citation Nr: 0838595	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946 and from December 1950 to September 1952.  He had 
additional service in the U. S. Navy Reserve from April 1950 
to December 1950, September 1952 to April 1954, and August 
1963 to November 1977.  He also had service in the Kansas Air 
National Guard from November 1977 to December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss based on his exposure to acoustic trauma in service.

2.  The veteran currently suffers from tinnitus and there is 
a reasonable basis for attributing such disability to 
acoustic trauma during active service.


CONCLUSION OF LAW

The veteran has tinnitus that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran submitted a claim for entitlement to service 
connection for hearing loss and tinnitus in February 2007.  
He was afforded a VA examination in August 2007.  The 
examiner asked him if he had a history of tinnitus and the 
veteran said that he did not.  

As noted, the veteran had significant military service.  He 
had active duty during World War II while serving in the 
Army.  He also had active duty during the Korean War in the 
Navy and served onboard a destroyer that engaged in fire 
support activities.  The veteran reported noise exposure 
during his Army service secondary to training and the firing 
of weapons.  He also provided a detailed description of his 
noise exposure on his ship during the Korean War.  He had no 
post-service noise exposure as he worked as a postal clerk 
for 36 years.  The examiner related the veteran's hearing 
loss as likely as not due to his noise exposure, specifically 
the firing of the ship's guns, during his service in Korea.  

The veteran was granted service connection for bilateral 
hearing loss in August 2007.  He was denied service 
connection for tinnitus because it was not diagnosed at the 
time of his VA examination and that there was no current 
medical evidence of tinnitus that could be related to 
service.  

The veteran expressed his disagreement with the denial in 
September 2007.  He explained that he did not know what the 
term "tinnitus" meant when he said he did not have a 
history of tinnitus at his examination.  The veteran said 
that he had ringing in his ears for years and would have told 
the examiner that if asked.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
In the instant case, the Board has noted that the veteran's 
1946 and 1952 separation examinations are silent for tinnitus 
and that tinnitus was not claimed for a number of years after 
service.  

However, the veteran can provide competent lay evidence of 
ringing in his ears, tinnitus, during service and in the 
years after.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); see also Buchanan v. Nicholson, 451 F.3d. 1331. (Fed. 
Cir. 2006).  Moreover, his exposure to acoustic trauma during 
active duty is established by the evidence of record and 
accepted as the basis to establish service connection for 
hearing loss.

In view of the totality of the evidence, including the 
veteran's credible accounts of noise exposure during service 
and his experiencing ringing in his ears over the years, his 
service connection for hearing loss based on that exposure, 
and the absence of evidence of any other etiology which could 
have resulted in his current tinnitus disability, the Board 
finds that it is at least as likely as not that tinnitus was 
incurred in active service.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


